In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 17-800V
                                          Filed: June 6, 2019
                                             Unpublished


    DARON NELSON,

                                      Petitioner,
    v.                                                            Petitioner’s Motion for Decision
                                                                  Dismissing Petition; Tetanus Diphtheria
    SECRETARY OF HEALTH AND                                       acellular Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                               Transverse myelitis (“TM”);
                                                                  Neuromyelitis Optica (“NMO”)
                                    Respondent.


Joseph Alexander Vuckovich, Washington, DC, for petitioner.
Althea Walker Davis, Washington, DC, for respondent.

HORNER, Special Master

                                          DISMISSAL DECISION1

       On June 14, 2017, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine he received on January 13, 2015 caused him transverse myelitis (“TM”) and
neuromyelitis optica (“NMO”). (Pet. at ¶¶ 1, 6.)

        On May 20, 2019, petitioner filed a status report, stating that “[f]ollowing further
consultation with an expert neurologist, petitioner and [petitioner’s] counsel have determined
that petitioner will not file an expert report in this case.” (ECF No. 26.) Petitioner requested
14 days to decide whether petitioner will file a motion for a ruling on the record or a motion for a
decision denying compensation. (Id. at 1.)

        On June 3, 2019, petitioner filed a Motion for Decision Denying Compensation, stating
that “[p]etitioner has filed all evidence [p]etitioner believes is relevant to this matter and does not

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will be posted
on the United States Court of Federal Claims’ website in accordance with the E-Government Act of 2002. See 44
U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government Services). This means
the decision will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information the disclosure of which would
constitute an unwarranted invasion of privacy. If the special master, upon review, agrees that the identified material
fits within this definition, it will be redacted from public access.
intend to file further evidence in support of [his] case.” (ECF No. 27.) Petitioner waived his
right to a hearing or any further proceeding and further stated that “[p]etitioner understands that
this motion will result in an unfavorable decision by the Special Master, resulting in a judgment
against [p]etitioner. Petitioner has been advised that such an unfavorable judgment will end
[p]etitioner’s claim under the Vaccine Act. Petitioner may apply for fees and costs once
[p]etitioner’s entitlement case is concluded.” (Id. at 1.)

        To receive compensation in the Vaccine Program, petitioner must prove either (1)
that he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to a covered vaccine, or (2) that he suffered an injury that was actually
caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). To satisfy his burden of
proving causation in fact, petitioner must show by preponderant evidence: “(1) a medical theory
causally connecting the vaccination and the injury; (2) a logical sequence of cause and effect
showing that the vaccination was the reason for the injury; and (3) a showing of a proximate
temporal relationship between vaccination and injury.” Althen v. Sec’y of Health and Human
Servs., 418 F.3d 1274, 1278 (Fed. Cir. 2005). The Vaccine Act, 42 U.S.C. § 300aa-13(a)(1),
prohibits the undersigned from ruling for petitioner based solely on his allegations
unsubstantiated by medical records or medical opinion.

         Examination of the record does not disclose any evidence that petitioner suffered a
“Table Injury.” Further, petitioner’s medical records do not support his allegations by a
preponderance of the evidence and he did not file a medical opinion from an expert in support of
his allegations. Accordingly, the undersigned GRANTS petitioner’s Motion for Decision
Denying Compensation and DISMISSES this petition for failure to establish a prima facie case
of entitlement to compensation.

                                                CONCLUSION

       This case is now DISMISSED. The clerk of the court is directed to enter judgment in
accordance with this decision.2


IT IS SO ORDERED.


                                                                           s/ Daniel T. Horner
                                                                           Daniel T. Horner
                                                                           Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or jointly,
filing a notice renouncing the right to seek review.
                                                          2